Exhibit 10.2

AMENDMENT TO LOAN AGREEMENT

This Amendment to Loan Agreement (the “Amendment”) is executed on this 4th day
of May, 2011, between FIFTH THIRD BANK, an Ohio banking corporation, having a
mailing address of 201 East Kennedy Boulevard, Suite 1800, Tampa, Florida 33602
(the “Bank”) and ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation,
authorized to do business in Florida, having its principal place of business at
5215 West Laurel Street, Tampa, Florida 33607 (the “Borrower”), and amends and
modifies that certain Loan Agreement dated July 11, 2008 (the “Loan Agreement”)
as follows:

1. Terms. All of the capitalized terms in this Amendment shall have the meanings
as defined in the Loan Agreement.

2. Appraisal and Maintenance of Loan To Value. Pursuant to the provisions of
Section 22 of the Mortgage the Borrower shall order, through the Bank, an
appraisal on the commercial real estate located at 5215 West Laurel Street,
Tampa, Florida. After receipt, review, and acceptance of the newly ordered
appraisal report by the Bank, the Borrower shall be required, if the loan
balance is above an 80% Loan To Value (the “LTV”), to pay down the Loan due to
mature on July 11, 2013, to an 80% LTV. The curtailments will be required at
$100,000.00 per month until the Loan meets the 80% LTV. The first payment would
be due within 30 days of the appraisal date and would recur every 30 days
thereafter.

3. Warranties. Borrower hereby affirms and warrants that all of the warranties
made in the Loan Documents, and any other documents or instruments recited
herein or executed with respect thereto directly or indirectly, are true and
correct as of the date hereof and that Borrower is not in default of any of the
foregoing nor aware of any default with respect thereto, and that Borrower has
no defenses or rights of offset with respect to any indebtedness to the Bank.
Borrower hereby releases the Bank from any cause of action against it existing
as of the date of execution hereof. The rights and defenses being waived and
released hereunder include without limitation any claim or defense based on the
Bank having charged or collected interest at a rate greater than that allowed to
be contracted for by applicable law as changed from time to time, provided,
however, in no event shall such waiver and release be deemed to change or modify
the terms of the Loan Documents which provide that sums paid or received in
excess of the maximum rate of interest allowed to be contracted for by
applicable law, as changed from time to time, reduce the principal sum due, said
provision to be in full force and effect.

4. Consent and Waiver. Borrower hereby consents to the foregoing and agree that
the execution of this Amendment shall in no manner or way whatsoever impair or
otherwise adversely affect Borrower’s liability to the Bank under the Loan
Documents or any other instrument set forth in the Recitals or herein, all as
modified by this Amendment.



--------------------------------------------------------------------------------

5. Cross Document Default. Any default under the terms and conditions of this
Amendment or of any instrument set forth herein or contemplated by this
Amendment shall be and is a default under every other instrument set forth
herein or contemplated by this Amendment.

6. Ratification. Except as modified by this Amendment, Borrower hereby ratifies
and confirms the continued validity and viability of all terms, conditions and
obligations set forth in the Loan Documents and all other instruments executed
in connection with this Amendment, all as modified by this Amendment.

7. Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof shall be prohibited or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity only, without invalidating the remainder of such provision or of the
remaining provisions of this Amendment.

8. Florida Contract. This Amendment shall be deemed a Florida contract and shall
be construed according to the laws of the State of Florida, regardless of
whether this Amendment is executed by certain of the parties hereto in other
states.

9. Time. Time is of the essence of this Amendment.

10. Binding Effect and Modification. This Amendment shall bind the successors
and assigns to the parties hereto and constitutes the entire understanding of
the parties, which may not be modified except in writing, executed by all
parties hereto in the same form as this Amendment.

11. Waiver of Jury Trial. The parties to this Amendment hereby irrevocably waive
their respective rights to trial by jury in any and all actions arising out of
the terms of this Amendment.

12. Conflict. As to any conflict between the terms of the Loan Agreement and the
terms of this Amendment, the terms of this Amendment shall supersede and control
over such other terms.

13. Execution in Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument, and in making proof of this
Amendment it shall not be necessary to produce or account for more than one such
counterpart.

14. Other Terms. Except as specifically modified and amended by the terms set
forth in this Amendment, all of the other terms, covenants, obligations and
conditions of the Loan Agreement shall remain in full force and effect.

Entered into as of the day and year first above written.

 

2



--------------------------------------------------------------------------------

WITNESSES:     “BORROWER”     ODYSSEY MARINE EXPLORATION, INC.,     a Nevada
corporation

 

    By:  

        /s/ Michael Holmes

Signature of Witness       Michael Holmes,

 

      as its Chief Financial Officer Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness           “BANK”     FIFTH THIRD BANK,    
an Ohio banking corporation

 

    By:  

        /s/ Julio C. Ramirez Jr.

Signature of Witness       Julio C. Ramirez, Jr.,

 

      as its Senior Vice President Print or type name of Witness      

 

      Signature of Witness      

(CORPORATE SEAL)

 

      Print or type name of Witness      

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this              day of
May, 2011, by Michael Holmes, as Chief Financial Officer of ODYSSEY MARINE
EXPLORATION, INC., a Nevada corporation, on behalf of the corporation.

 

    Personally known     

 

    Florida Driver’s License      Notary Public     Other Identification
Produced       

 

      

 

 

 

       Print or type name of Notary          (SEAL)

 

3



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this              day of
May, 2011, by Julio C. Ramirez, Jr., as Senior Vice President of FIFTH THIRD
BANK, an Ohio banking corporation, on behalf of the Bank.

 

    Personally known     

 

    Florida Driver’s License      Notary Public     Other Identification
Produced       

 

      

 

 

 

       Print or type name of Notary          (SEAL)

 

4